Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated June 8, 2022 is acknowledged.
Claims 1 and 3-8 are pending.
Claim 2 is cancelled.
Claims 1 and 3-6 are amended.
Claims 7 and 8 are new.
Claims 1 and 3-8 as filed on June 8, 2022 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2022 was considered.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US 2015/0320647, published November 12, 2015, of record) in view of Takeda et al. (US 2008/0188569, published August 7, 2008, of record) and Ting-Jenulis et al. (US 2010/0015082, published January 21, 2010, of record).
	Shirai teach solid powdery cosmetic compositions comprising an oil phase in an amount of 20 wt% or more, said oily phase comprising at least one non-volatile oil inclusive of non-volatile hydrocarbon oils selected from fatty esters; a pulverulent phase comprising at least one non-spherical filler (plate-like powder) in an amount of 40 wt% or more; and at least one hydrophobic film forming polymer (title; abstract; paragraphs [0068], [0070]-[0071], [0091], [0098]-[0113], [0707]; claims), as required by instant claim 4.  The composition is obtainable by a process comprising the steps of mixing said oil phase, said polymer(s), said pulverulent phase and at least one additional solvent that is a volatile organic solvent selected from inter alia isoparaffins such as isododecane to prepare a slurry, and shaping said slurry in a container by compression (abstract; paragraphs [0078], [0181]), as required by instant claim 3.
	Non-volatile fatty esters include esters of diol dimers and of diacid dimers, copolymers of diol dimer and of diacid dimer, copolymers of polyols and of diacid dimers (paragraphs [0105]-[0107], [0111]).  
	The pulverulent phase may further comprise pearlescent agents or nacres such as titanium mica coated with an iron oxide (paragraphs [0726]-[0734]; Table 4), as required by instant claim 5.  The pulverulent phase advantageously also comprises at least one coloring agent inclusive of reflective particles (glitter) (paragraphs [0714]-[0716], [0735]-[0741]).  Reflective particles may be chosen from inter alia glasses or/and aluminas (paragraph [0742]), as required by instant claims 7 and 8.
	The film forming polymer may be present in an amount of 0.1 wt% or more (paragraph [0068]).
	Shirai do not teach an ester oil that is insoluble in the hydrocarbon solvent or  the ester comprises polyglyceryl-2 isostearate / dimer dilinolate copolymer, hydrogenated castor oil / sebacic acid copolymer or/and a dimer dilinoleic acid hydrogenated castor oil as required by claim 1.
	Shirai do not teach 0.1 to 5 wt% of the ester oil as required by claim 6.
	These deficiencies are made up for in the teachings of Takeda and Ting-Jenulis.
	Takeda teach cosmetics comprising a hydroxyl compound obtained by the reaction of a di- or higher-valent alcohol / diglycerin with a monovalent carboxylic acid / isostearic acid and dimer acid such as linoleic acid; the hydroxyl compounds have a high hydroxyl value of about 30 to 80 (title; abstract; paragraphs [0025]-[0026], [0033], [0038], [0093]; Table 2; claims).  The hydroxyl compound may provide good emollient property, good moisturizing property, good oily feeling, affinity, storage stability, and safety to the skin (paragraph [0016]).  In contrast, esters characterized by low hydroxyl values may have poor moisturizing property and poor emollient property (paragraph [0013]).  The content of the hydroxyl compound depends on the type of cosmetic and ranges from 0.5 to 70 wt% (paragraph [0041]), as required by instant claim 6.
	Ting-Jenulis teach color cosmetic compositions comprising polyglyceryl-2 isostearate / dimer dilinoleate copolymer as a film former which is commercially available under the trade name HAILUCENT ISDA (“Hailucent ISDA”, hydroxyl value of 55 as evidenced by page 24 of the instant specification) (title; abstract; paragraphs [0007], [0016]; claims).  When used in combination with a rosin acid ester film former, the color compositions have exceptionally long wear and transfer-resistant characteristics (abstract; paragraph [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid powdery cosmetic compositions of Shirai to further comprise 0.5 to 70 wt% of the hydroxyl compounds of Takeda which are the reaction products of diglycerin with isostearic acid with linoleic acid and which have a high hydroxyl value of about 30 to 80 because these compounds may provide numerous cosmetic benefits inclusive of good emollient property and good moisturizing property.  There would be a reasonable expectation of success because the hydroxyl compounds of Takeda fall within the genus of non-volatile fatty esters embraced by Shirai inclusive of esters of diol dimers and of diacid dimers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute polyglyceryl-2 isostearate / dimer dilinoleate copolymer as taught by Ting-Jenulis for the hydroxyl compounds which are the reaction products of diglycerin with isostearic acid with linoleic acid in the solid powdery cosmetic compositions of Shirai in view of Takeda because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because the commercially available polymer taught by Ting-Jenulis falls within the genus of reaction products taught by Takeda.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s allegation that one would not have been motivated to modify the compositions of Shirai by including hydroxyl compounds because the allusion to esters of diol dimers and of diacid dimers by Shirai is generic is acknowledged but not found persuasive because the generic disclosure of Shirai embraces any and all esters of dimers and of diacid dimers.  It is of no moment how many potential species fall within this genus because the genus is possessed by Shirai. 
	Applicant’s allegation that one would not consider “good emmolient property and good moisturizing property” beneficial or relevant to solid powdery cosmetics as contemplated by Shirai is acknowledged but not found persuasive because Shirai expressly teach an objective is to provide cosmetics which inter alia are “comfort to be wear (without drying effect onto the skin)” (e.g., paragraphs [0015], [0021]).
	Applicant’s allegation that one would not be motivated to select the polyglyceryl-2 isostearate / dimer dilinoleate from the disclosure of Ting-Jenulis is acknowledged but not found persuasive because the polyglyceryl-2 isostearate / dimer dilinoleate is a species of reaction product of diglyceryl with isostearic acid with dimer acid taught by Takeda which provides good cosmetic properties (e.g., abstract, [0016]).  
	Applicant’s conclusion that there is no logical linkage in the teachings of the applied art is acknowledged but not found persuasive because the applied art evidence inter alia polyglyceryl-2 isostearate / dimer dilinoleate is a species of ester oil falling within the genus of non-volatile hydrocarbon oils Shirai disclose as useful in a process as instantly claimed.  Therefore, the rejection over Shirai is properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mronga et al. (US 2007/0034112) teach aluminum platelets having a pronounced glittering effect (title; abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633